Exhibit 10.9

 

ZAZA ENERGY CORPORATION

 

REIMBURSEMENT AGREEMENT

 

THIS REIMBURSEMENT AGREEMENT (this “Agreement”) is made and entered into as of
September 11, 2012, by BLACKSTONE OIL & GAS, LLC (“Blackstone”) and ZaZa Energy
Corporation, a Delaware corporation (the “Company”), in consideration for
Blackstone’s aggregate grant (“Grant”) of 1,727,083 shares of restricted Common
Stock, par value $0.01 per share, of the Company (“Restricted Stock”), which
Grant consisted of the following individual grants of Restricted Stock to the
recipients and in the amounts set forth on Exhibit A hereto.

 

1.                                       The Company agrees to reimburse
Blackstone for the value of the tax benefit(s) received by the Company for the
Restricted Stock within 30 days of such time(s) when the Company is able to make
use of the expense(s) relating thereto to reduce its federal income tax
withholding or payments (the “Reimbursement”), provided, however, that if the
Company has not yet been able to make use of any or all of such expenses to
reduce its federal income tax withholding or payments, at such time as
Blackstone, Omega Energy LLC and Lara Energy, Inc. no longer control a majority
of the common stock of the Company, then the Company shall pay to Blackstone an
amount equal to 35% of the value of any Restricted Stock (determined at the time
of vesting) with respect to which the Company had not previously become
obligated to pay a Reimbursement pursuant to this Section 1.  For example, if
the value of the Restricted Stock at the time of vesting is $10 million, and the
Company has $5 million of taxable income at 35% in 2012, $2.5 million of taxable
income at 35% in 2013 and $2.5 million of taxable income at 35% in 2014, then
the Company would make payments to Blackstone of $1.75 million in 2012, $875,000
in 2013 and $875,000 in 2014.

 

2.                                       The tax characterization of such
Reimbursement and its reporting shall be determined by a third party tax advisor
to the Company.  The third party tax advisor shall be reasonably acceptable to
Blackstone.

 

3.                                       Blackstone shall be solely responsible
and liable for any tax consequences (including, but not limited to, any interest
or penalties) as a result of the Reimbursement hereunder.  The Company (a) makes
no commitment or guarantee that any federal, state or local tax treatment will
apply or be available to Blackstone with respect to the Reimbursement, and (b)
assumes no liability or obligation whatsoever for the tax consequences to
Blackstone of the Reimbursement.

 

4.                                       This Agreement contains the entire
agreement between the parties hereto with respect to the subject matter hereof,
and supersedes all prior agreements or understandings, whether written or oral,
between the parties relating to such Reimbursement.  This Agreement may not be
modified or amended, except by a writing signed by Blackstone and the Company.

 

5.                                       All questions concerning the
construction, validity and interpretation of this Agreement shall be governed
by, and construed in accordance with, the laws of the State of Delaware, without
regard to the choice of law principles thereof.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned parties have executed this Agreement as of
the date set forth above.

 

 

 

ZaZa Energy Corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Date:

 

 

 

 

 

 

Blackstone Oil & Gas, LLC

 

 

 

 

 

By:

 

 

Name: Todd A. Brooks

 

Title: President

 

2

--------------------------------------------------------------------------------


 

ZAZA ENERGY CORPORATION

 

REIMBURSEMENT AGREEMENT

 

THIS REIMBURSEMENT AGREEMENT (this “Agreement”) is made and entered into as of
September 11, 2012, by OMEGA ENERGY, LLC (“Omega”) and ZaZa Energy Corporation,
a Delaware corporation (the “Company”), in consideration for Omega’s aggregate
grant (“Grant”) of 1,727,084 shares of restricted Common Stock, par value $0.01
per share, of the Company (“Restricted Stock”), which Grant consisted of the
following individual grants of Restricted Stock to the recipients and in the
amounts set forth on Exhibit A hereto.

 

1.                                       The Company agrees to reimburse Omega
for the value of the tax benefit(s) received by the Company for the Restricted
Stock within 30 days of such time(s) when the Company is able to make use of the
expense(s) relating thereto to reduce its federal income tax withholding or
payments (the “Reimbursement”), provided, however, that if the Company has not
yet been able to make use of any or all of such expenses to reduce its federal
income tax withholding or payments, at such time as Omega, Blackstone Oil & Gas,
LLC and Lara Energy, Inc. no longer control a majority of the common stock of
the Company, then the Company shall pay to Omega an amount equal to 35% of the
value of any Restricted Stock (determined at the time of vesting) with respect
to which the Company had not previously become obligated to pay a Reimbursement
pursuant to this Section 1.  For example, if the value of the Restricted Stock
at the time of vesting is $10 million, and the Company has $5 million of taxable
income at 35% in 2012, $2.5 million of taxable income at 35% in 2013 and $2.5
million of taxable income at 35% in 2014, then the Company would make payments
to Omega of $1.75 million in 2012, $875,000 in 2013 and $875,000 in 2014.

 

2.                                       The tax characterization of such
Reimbursement and its reporting shall be determined by a third party tax advisor
to the Company.  The third party tax advisor shall be reasonably acceptable to
Omega.

 

3.                                       Omega shall be solely responsible and
liable for any tax consequences (including, but not limited to, any interest or
penalties) as a result of the Reimbursement hereunder.  The Company (a) makes no
commitment or guarantee that any federal, state or local tax treatment will
apply or be available to Omega with respect to the Reimbursement, and (b)
assumes no liability or obligation whatsoever for the tax consequences to Omega
of the Reimbursement.

 

4.                                       This Agreement contains the entire
agreement between the parties hereto with respect to the subject matter hereof,
and supersedes all prior agreements or understandings, whether written or oral,
between the parties relating to such Reimbursement.  This Agreement may not be
modified or amended, except by a writing signed by Omega and the Company.

 

5.                                       All questions concerning the
construction, validity and interpretation of this Agreement shall be governed
by, and construed in accordance with, the laws of the State of Delaware, without
regard to the choice of law principles thereof.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned parties have executed this Agreement as of
the date set forth above.

 

 

 

ZaZa Energy Corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Date:

 

 

 

 

 

 

Omega Energy, LLC

 

 

 

 

 

By:

 

 

Name:  Gaston L. Kearby

 

Title:  President

 

2

--------------------------------------------------------------------------------


 

ZAZA ENERGY CORPORATION

 

REIMBURSEMENT AGREEMENT

 

THIS REIMBURSEMENT AGREEMENT (this “Agreement”) is made and entered into as of
September 11, 2012, by LARA ENERGY, INC. (“Lara”) and ZaZa Energy Corporation, a
Delaware corporation (the “Company”), in consideration for Lara’s aggregate
grant (“Grant”) of 1,727,083 shares of restricted Common Stock, par value $0.01
per share, of the Company (“Restricted Stock”), which Grant consisted of the
following individual grants of Restricted Stock to the recipients and in the
amounts set forth on Exhibit A hereto.

 

1.                                       The Company agrees to reimburse Lara
for the value of the tax benefit(s) received by the Company for the Restricted
Stock within 30 days of such time(s) when the Company is able to make use of the
expense(s) relating thereto to reduce its federal income tax withholding or
payments (the “Reimbursement”), provided, however, that if the Company has not
yet been able to make use of any or all of such expenses to reduce its federal
income tax withholding or payments, at such time as Lara, Omega Energy LLC and
Blackstone Oil & Gas, LLC no longer control a majority of the common stock of
the Company, then the Company shall pay to Lara an amount equal to 35% of the
value of any Restricted Stock (determined at the time of vesting) with respect
to which the Company had not previously become obligated to pay a Reimbursement
pursuant to this Section 1.  For example, if the value of the Restricted Stock
at the time of vesting is $10 million, and the Company has $5 million of taxable
income at 35% in 2012, $2.5 million of taxable income at 35% in 2013 and $2.5
million of taxable income at 35% in 2014, then the Company would make payments
to Lara of $1.75 million in 2012, $875,000 in 2013 and $875,000 in 2014.

 

2.                                       The tax characterization of such
Reimbursement and its reporting shall be determined by a third party tax advisor
to the Company.  The third party tax advisor shall be reasonably acceptable to
Lara.

 

3.                                       Lara shall be solely responsible and
liable for any tax consequences (including, but not limited to, any interest or
penalties) as a result of the Reimbursement hereunder.  The Company (a) makes no
commitment or guarantee that any federal, state or local tax treatment will
apply or be available to Lara with respect to the Reimbursement, and (b) assumes
no liability or obligation whatsoever for the tax consequences to Lara of the
Reimbursement.

 

4.                                       This Agreement contains the entire
agreement between the parties hereto with respect to the subject matter hereof,
and supersedes all prior agreements or understandings, whether written or oral,
between the parties relating to such Reimbursement.  This Agreement may not be
modified or amended, except by a writing signed by Lara and the Company.

 

5.                                       All questions concerning the
construction, validity and interpretation of this Agreement shall be governed
by, and construed in accordance with, the laws of the State of Delaware, without
regard to the choice of law principles thereof.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned parties have executed this Agreement as of
the date set forth above.

 

 

 

ZaZa Energy Corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Date:

 

 

 

 

 

 

Lara Energy, Inc.

 

 

 

 

 

By:

 

 

Name:  John E. Hearn, Jr.

 

Title:  President

 

2

--------------------------------------------------------------------------------